— Judgment unanimously reversed on the law, motion granted and matter remitted to Niagara County Court for further proceedings on the indictment. Memorandum: County Court erred in denying defendant’s motion to suppress evidence. The testimony at the suppression hearing established that defendant was arrested based upon the observations of two sheriff's deputies over a 90-minute period. Defendant and John Hill were observed exchanging items with numerous individuals outside a bar in an area known for narcotics trafficking. That testimony revealed, however, that the deputies could not identify or describe any of the items allegedly exchanged. Without any information tending to establish the nature of those items, the deputies lacked probable cause for defendant’s arrest (cf., People v McRay, 51 NY2d 594, 602, 605). The property seized from defendant incident to that unlawful arrest must, therefore, be suppressed. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Denman, P. J., Green, Balio, Boehm and Davis, JJ.